Citation Nr: 1039407	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in April 2009, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's residuals of a left ankle fracture are 
characterized by dorsiflexion of 0 to 20 degrees and left plantar 
flexion of 0 to 45 degrees. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In January 2006 and June 2009 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2006 rating decision, August 2006 
SOC, and May 2010 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional periods to 
submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that he has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  
Ankylosis of the ankle in planter flexion less than 30 degrees is 
to be rated 20 percent disabling; ankylosis of the ankle in 
planter flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 
percent disabling; ankylosis of the ankle in planter flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion, or eversion deformity, 
is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation of 
motion of the ankle is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a.

Reviewing the evidence of record, the Veteran's treatment records 
with S. Family Medicine indicate that he was prescribed Ultracet 
for pain in January 2005.  P.S.B., D.C. treated the Veteran in 
February 2005.  Dr. B noted that due to previous injuries to his 
feet and ankles the Veteran "wobbles" when he walks and cannot 
put full pressure on either ankle.  He had bilateral hip pain and 
sharp low back pain.  In May 2005 he was prescribed Vicodin by 
M.D., M.D., a private pain medicine practitioner, and in June 
2005 Dr. D prescribed Methadone.  Dr. D wrote in an undated 
letter submitted in August 2005 that the Veteran was referred to 
him primarily for the treatment of left knee pain.  The doctor 
said he believed the Veteran's left ankle was contributing to a 
majority of his pain symptoms in the lower extremity and low 
back.  The Veteran was able to work but was in constant pain.  
The pain affected his activities of daily living and quality of 
life.  Dr D further  noted that the Veteran was taking narcotic 
analgesics to manage his pain. 

The Veteran had a consultation with B.N., D.P.M., in December 
2005 at which he complained of bilateral ankle pain, bilateral 
knee pain, bilateral hip pain and low back pain.  He indicated 
that his in-service injury to the left ankle had affected his 
walking patterns.  He had been using an air cast and ankle brace, 
with little success.  December 2000 bone scan results that the 
Veteran brought with him to Dr. N showed abnormal uptake in the 
left ankle.  On examination, pedal pulses were moderately 
impaired on the left and capillary filling time was two to three 
seconds.  Skin turgor and texture were normal, there was no 
edema, and muscle strength was normal.  Dr. N diagnosed the 
Veteran with posttraumatic arthritis of the left ankle, and felt 
that the use of the air cast should be continued.

The Veteran had a VA examination in January 2006, at which his 
left ankle was not examined.  At a March 2006 VA examination his 
left ankle was tender below the malleolus, and otherwise there 
was no tenderness.  Manual muscle strength was full on testing.  
Capillary circulation on the toes was normal, there was no 
swelling, and range of motion testing was 20 degrees 
dorsiflexion, 40 degrees plantar flexion, 25 degrees inversion, 
and 20 degrees eversion.  There was pain at the terminal degrees 
and no change with repeat dorsiflexion.

At April 2006 treatment with S. Family Medicine, the Veteran was 
noted to be using baclofen and Oxycodone for pain control.  June 
2006 left ankle X-rays from private treatment showed degenerative 
spurring at the tibiotalar joint, other degenerative changes, and 
small plantar calcaneal spurs.

The Veteran underwent a VA examination in August 2009, at which 
he reported that his current treatment was Oxycodone, bracing, 
and activity limitation.  The examiner noted that the Veteran had 
giving way, instability, pain, and weakness.  There was no 
deformity, stiffness, incoordination, decreased speed of joint 
motion, locking episodes, effusions, flare-ups of joint disease, 
or other problems.  In addition, there were no constitutional 
symptoms or incapacitating episodes of arthritis.  The Veteran 
was able to stand for more than one but for less than three hours 
and he was able to walk for more than a quarter but for less than 
a mile.  Weight bearing was affected and there was poor 
propulsion.  

On examination there was tenderness, weakness, and guarding of 
movement.  Muscle strength testing showed active movement against 
gravity and some resistance at all three lower extremity 
compartments.  There was pain to touch at the peroneal tendons at 
the distal fibula.  Range of motion in the left ankle was 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  
There was no objective evidence of pain following repetitive 
motion, additional limitations after three repetitions of range 
of motion, or joint ankylosis.  X-rays of the left ankle showed 
bony structures to be intact.  There were mild degenerative 
changes at the tibiotalar joint with mild spurring of the bony 
structures and a calcaneal plantar spur.  Soft tissues were 
unremarkable.  The Veteran had missed six weeks of work in the 
previous 12 months due to surgery and recovery.  The Board notes 
that the record does not show that the Veteran had surgery on the 
left ankle.  

The examiner diagnosed the Veteran with peroneal tendonitis of 
the left ankle, and opined that there were significant effects on 
his occupation due to decreased mobility, problems with lifting 
and carrying, difficulty reaching, decreased strength in the 
lower extremity, and pain.  The Veteran had been assigned to 
different duties, had increased tardiness, and increased 
absenteeism.  He was prevented from exercise and playing sports, 
there was a moderate affect on chores, shopping and recreation, a 
mild affect on traveling, and no affect on feeding, bathing, 
dressing, toileting, grooming, and driving.  Furthermore, the 
examiner felt that the Veteran might have a split tear of the 
peroneal tendons but that it would require an MRI to make a 
diagnosis.  The examiner opined that the Veteran was "sincere" 
in regard to his reports of pain.

In reviewing the record, the Board notes that there is not any 
evidence of ankylosis of the left ankle.  Therefore, an 
evaluation in excess of 10 percent is not available under 
Diagnostic Code 5270 for ankylosis of the ankle.  38 C.F.R. 
§ 4.71a.  At the Veteran's March 2006 VA examination the ranges 
of motion were 20 degrees dorsiflexion and 40 degrees plantar 
flexion.  At the August 2009 VA examination dorsiflexion was 0 to 
20 degrees and plantar flexion was 0 to 45 degrees.  Since normal 
range of motion is 20 degrees dorsiflexion and 45 degrees plantar 
flexion, the Veteran does not qualify for a 20 percent evaluation 
for having a marked limitation of motion of the left ankle.  38 
C.F.R. §§ 4.71, Plate II, 4.71a, DC 5271.  Furthermore, an 
evaluation in excess of 10 percent is not available under 
Diagnostic Codes 5272, 5273 and 5274, because the record does not 
indicate that the Veteran has ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the Veteran has as a 
result of his service-connected residuals of a left ankle 
fracture, but the current disability evaluations contemplate 
these limitations.  

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to "staged" ratings 
for his service-connected residuals of a left ankle fracture, as 
the Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time during the claims period has 
the disability on appeal been more disabling than as currently 
rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle fracture is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


